WHEELER, District Judge.
This suit is brought upon patent No. 325,132, dated August 25,1885, and granted to the plaintiff for a syringe, in which the piston is made expansible without being removed by having the piston rod threaded and working in a jam nut, which is held stationary for tightening the screw and expanding the piston by being drawn into and held by a socket in the cylinder head. The claims are for:
“(1) In combination with the screw-threaded piston rod, the expansible piston, and the jam nut fitted on the piston rod to act on the piston, the cylinder head having the axial passage for the piston rod provided with a socket to receive the jam nut, and hold it stationary in the rotation of the piston rod, substantially as shown and described.
“(2) The screw-threaded piston rod, the expansible piston, and the jam nut arranged on the piston rod to act on the piston, and constructed in form of a tapering polygon, in combination with the cylinder head having the axial passage for the piston rod, provided with a socket of corresponding form to the jam nut to receive the latter, and hold it stationary in the rotation of the piston rod, substantially as described.”
Among others, patent No. 261,026, dated July 11,1882, and granted to Philip A. Myers, for a piston packing for pumps, is set up as an anticipation. In it the patentee describes ’ the operation of these parts thus:
“In pumps of this class it is inconvenient to take out the piston from the cylinder when it needs readjustment. I have therefore devised simple means for effecting this adjustment while the piston remains in the cylinder. This I accomplish by forming on the upper end of the cylinder In which the piston works a socket in line with the piston rod, this socket being polygonal or otherwise shaped to fit the upper nut when the piston is drawn up. In order, therefore, to tighten the nuts and increase the pressure upon the rubber or other expansible disk, it is only necessary to draw up the piston till the upper nut enters the cavity or recess or socket, when it is held while the piston rod is turned. As the piston rod is turned, it passes through the upper nut, all below said upper nut turning with the rod. This forces down the upper nut, and presses .the lower into the rubber disk, thereby expanding the rubber and the bushing or packing without removing the piston from the cylinder.”
Tke second claim is for:
“(2) The combination of the cylinder, the piston rod and piston, the packing, and the expansible disk within the packing, and the socket fixed to the upper end of the cylinder, adapted to receive the upper nut, and to turn it down to compress said packing, as set forth.”
Here are all the elements of the plaintiff’s claims, operating together in a pump in the same way as in his syringe, and for the same purpose. A syringe is a kind of pump, and these uses are not only analogous, but closely so, for the expansible piston is expanded in each, and works precisely as in the other. The difference,’ if any, *553is only in size; but this does not affect the relation or operation of the parts. As machines they appear to be the same. The plaintiff seems to have been an original, but not the first, inventor of this invention. For want of that priority, his patent fails.
Let a decree be entered dismissing the bill.